NEWS RELEASE NASDAQ Symbol: “STRS” Stratus Properties Inc. Financial and Media Contact: 98 San Jacinto Blvd. Suite 220 William H. Armstrong III Austin, Texas78701 (512) 478-5788 Stratus Properties Inc. Receives Letter from NASDAQ Regarding its Third-Quarter 2008 Form 10-Q Filing Austin, Texas, November 20, 2008 – Stratus Properties Inc. (NASDAQ: STRS) announced that on November 18, 2008, Stratus received a letter, as anticipated, from The NASDAQ Stock Market advising that Stratus is currently not in compliance with the continued listing requirements set forth in NASDAQ Marketplace Rule 4310(c)(14) because Stratus did not timely file its quarterly report on Form 10-Q for the quarter ended September 30, 2008 (the “Form 10-Q”). The NASDAQ letter advised that Stratus has 60 calendar days to submit a plan to regain compliance.
